Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 18, 2020, October 8, 2020, and January 5, 2021 are noted.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20, 26-28, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al. (2016/0128803) in view of Heine (2015/0079531).
Webber teaches with respect to claim 16, an orthodontic system comprising a removable segmentary shell 610 for being fitted on a segment of teeth in a posterior lateral sector of an arch (see figs. 1-4, 6), the segment of teeth comprising between two and size adjacent teeth (see fig. 6, pars. 17, 22, teaches the segment can extend from one tooth to multiple teeth, fig. 1 shows the appliance spanning 6 teeth, therefore, it teaches 1-6 teeth which includes the claimed range) and extending from a canine or premolar to a premolar or molar (see figs. 1-4, 6, pars. 17, 22) and a resilient traction element 635 wherein, the removable segmentary shell comprises a labial retention feature 625 configured to be coupled with the resilient traction element (see fig. 6, par. 33), and wherein the orthodontic system is configured to apply force in a distal direction to the segment of teeth, without transferring the force to other teeth outside the segment in the arch (par. 21, “no distal forces are applied to the anterior teeth, even if the posterior teeth covered by the first segment 105 and second segment 110 are exposed to forces for distalization”, par. 34, “The elastic band 635 may apply a distal force to the first segment and thus to a group of teeth covered by the first segment 610.” And “so that no forces are applied to any upper anterior teeth of the patient”). Weber teaches the invention as substantially claimed and discussed above, however, does not specifically teach the removable segmentary shell does not have a connector to connect to another segmentary shell.
Heine teaches an orthodontic system comprising a removable segmentary shell for being fitted on a segment of teeth in a posterior lateral sector of an arch, the segment of teeth comprising between two and size adjacent teeth and extending from a canine or premolar to a premolar or molar (see figs. 1, 3, 5) and a resilient traction element 9, the removable segmentary shell comprises a labial retention feature configured to be coupled with the resilient traction element (see figs. 1, 4) and wherein the removable segmentary shell does not have a connector to connect to another segmentary shell (see fig. 3, 5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the segmentary shell of Webber with the connector with the segmentary shell without the connector of Heine in order to reduce the amount of material needed to make the device and provide a more comfortable device such that the users tongue can contact the teeth in a natural position.
Webber further discloses with respect to claim 17, wherein the resilient traction element is an elastic band 635 (par. 32).
 Webber further discloses with respect to claim 18, wherein the labial retention feature for receiving the resilient traction element is a hook (see fig. 6, such that under the broadest interpretation of hook, the retention element is hook since it is designed to holding something, par. 33).
Webber further discloses with respect to claim 19, further comprising an anchor 630 for receiving the resilient traction element (see fig. 6).
Webber further discloses with respect to claim 20, wherein the anchor is a bracket configured for mounting on a tooth (see par. 32, such that the retention feature is bonded directly to the tooth, and a bracket is a fixture, therefore, the retention element is a bracket under the broadest reasonable interpretation of bracket).
Webber further discloses with respect to claim 26, further comprising a fixating complete shell 605 covering a complete dental arch of the mandible (see fig. 6).
Webber further teaches with respect to claim 27, comprising a series of further segmentary shells configured to apply a corrective distal forces to the segment of teeth and shaped to correspond to consecutive positions of the segment of teeth in a desired treatment (see pars. 37-39, such that the additional aligners may also be a segmentary shell).
Webber further teaches with respect to claim 28, wherein the series of consecutive segmentary shells are configured to not apply corrective forces other than forces in the distal direction to canon or premolars (pars. 37-39, regarding the series of appliances being all segmentary shells if desired, par. 21, “no distal forces are applied to the anterior teeth, even if the posterior teeth covered by the first segment 105 and second segment 110 are exposed to forces for distalization”, par. 34, “The elastic band 635 may apply a distal force to the first segment and thus to a group of teeth covered by the first segment 610.” And “so that no forces are applied to any upper anterior teeth of the patient”).
Webber further teaches with respect to claim 30, wherein the segment extends from a canon to a molar (see fig. 1, pars. 17, 22).
Webber teaches with respect to claim 31, an orthodontic system comprising a removable segmentary shell 610 for being fitted on a segment of teeth in a posterior lateral sector of an arch (see figs. 1-4, 6), the segment of teeth comprising between two and size adjacent teeth (see fig. 6, pars. 17, 22, teaches the segment can extend from one tooth to multiple teeth, fig. 1 shows the appliance spanning 6 teeth, therefore, it teaches 1-6 teeth which includes the claimed range) and extending from a canine or premolar to a premolar or molar (see figs. 1-4, 6, pars. 17, 22) and a resilient traction element 635, a labial retention feature 623 configured to be attached to a tooth of the segment of teeth and configured for receiving the resilient traction element (par. 33, see fig. 6) wherein, the removable segmentary shell comprises an opening for fitting around the labial retention feature 625 (see fig. 6, par. 33, “Alternatively, the first segment 610 may include a discontinuity such as a cut, flap, aperture…A retention feature may accordingly be bonded directly to a patient’s tooth at the location of the discontinuity”), and wherein the orthodontic system is configured to apply force in a distal direction to the segment of teeth, without transferring the force to other teeth outside the segment in the arch (par. 21, “no distal forces are applied to the anterior teeth, even if the posterior teeth covered by the first segment 105 and second segment 110 are exposed to forces for distalization”, par. 34, “The elastic band 635 may apply a distal force to the first segment and thus to a group of teeth covered by the first segment 610.” And “so that no forces are applied to any upper anterior teeth of the patient”). Weber teaches the invention as substantially claimed and discussed above, however, does not specifically teach the removable segmentary shell does not have a connector to connect to another segmentary shell.
Heine teaches an orthodontic system comprising a removable segmentary shell for being fitted on a segment of teeth in a posterior lateral sector of an arch, the segment of teeth comprising between two and size adjacent teeth and extending from a canine or premolar to a premolar or molar (see figs. 1, 3, 5) and a resilient traction element 9, the removable segmentary shell comprises a labial retention feature configured to be coupled with the resilient traction element (see figs. 1, 4) and wherein the removable segmentary shell does not have a connector to connect to another segmentary shell (see fig. 3, 5). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the segmentary shell of Webber with the connector with the segmentary shell without the connector of Heine in order to reduce the amount of material needed to make the device and provide a more comfortable device such that the users tongue can contact the teeth in a natural position.

Webber further discloses with respect to claim 32, wherein the segmentary shell is substantially translucent (pars. 19, 49, 54).
Webber further discloses with respect to claim 33, wherein the resilient traction element is an elastic band 635 (par. 32).
 Webber further discloses with respect to claim 34, wherein the labial retention feature for receiving the resilient traction element is a hook (see fig. 6, such that under the broadest interpretation of hook, the retention element is hook since it is designed to holding something, par. 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-25, 29 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al. (2016/0128803)  in view of Heine (2015/0079531) as applied to claims 16 and 31 above, and further in view of Kopelman et al. (2017/0007365). 
Webber/Heine teaches the orthodontic system as substantially claimed and discussed above including the segmentary shell moves the teeth within the shell, however, does not specifically teach the segmentary shell comprises a first unilateral indent between a first pair or teeth of the segment, wherein the first indent is oversized with respect to a space between the first pair of teeth, such that the first indent is compressed when the shell is positioned on the segment of teeth, wherein the first unilateral indent is an indent on a labial side, wherein the first pair of teeth of the segment includes a premolar and a first molar, wherein the segmentary shell compress a second unilateral indent on a side opposite to the unilateral indent and between a second pair of teeth of the segment, wherein the second indent is oversized with respect to a space between the second pair of teeth, such that the second indent is compressed when the shell is positioned on the segment of teeth, wherein the second pair of teeth of the segment are a molar and a second molar and wherein the segmentary shell comprises a first unilateral indent on a labial side between a premolar and a molar of the segment, wherein the first indent is oversized with respect to a space between the premolar and the molar, such that the first indent is compressed when the shell is positioned on the segment of teeth.
Kopelman teaches with respect to claim 21, an orthodontic system wherein the shell comprises a first unilateral indent 1224 between a first pair or teeth of the segment, wherein the first indent is oversized with respect to a space between the first pair of teeth, such that the first indent is compressed when the shell is positioned on the segment of teeth (see fig. 12B, par. 214, resilient indent which is oversized with respect to the interproximal space, therefore it is compressed to fit in the interproximal space to provide the force to move the teeth as illustrated by arrows). 
Kopelman teaches with respect to claim 22, wherein the first unilateral indent is an indent on a labial side (see fig. 12b, par. 214, “interproximal engagement structures 1214 and 1224 can be provided on any side of the teeth, such as the lingual side, the buccal side, or the occlusal side”).
With respect to claim 23, Kopelman teaches wherein the first pair of teeth of the segment includes a premolar and a first molar (see fig. 7A, such the indent/interproximal element 702, 711 and 712 is between a premolar and a first molar, further fig. 2 shows indent 123 between a premolar 26 and first molar 24).
Kopelman teaches with respect to claim 24, wherein the shell compress a second unilateral indent 123 on a side opposite to the unilateral indent and between a second pair of teeth of the segment (see figs. 2, 7 which shows the indents on opposite sides), wherein the second indent is oversized with respect to a space between the second pair of teeth, such that the second indent is compressed when the shell is positioned on the segment of teeth see fig. 12B, par. 214, resilient indent which is oversized with respect to the interproximal space, therefore it is compressed to fit in the interproximal space to provide the force to move the teeth as illustrated by arrows). 
With respect to claim 25, Kopelman further teaches wherein the second pair of teeth of the segment are a first molar 24 and a second molar 22 (see fig. 3, such that the indent is element 123).
Kopelman teaches with respect to claim 26, an orthodontic system comprising a series of shells, wherein the series of shells are configured to apply a rotational force to a molar around a palatal root of the molar (see fig. 6, par. 194-195). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shell taught by Webber with the shell taught by Kopelman for providing a rotational force in order move the tooth in a known movement to achieve the desired outcome of treatment.
With respect to claim 35, Kopelman teaches wherein the shell comprises a first unilateral indent 1224 on a labial side (see fig. 12b, par. 214, “interproximal engagement structures 1214 and 1224 can be provided on any side of the teeth, such as the lingual side, the buccal side, or the occlusal side”) between a premolar 26 and a molar 24 of the segment (see fig. 2, 7), wherein the first indent is oversized with respect to a space between the premolar and the molar, such that the first indent is compressed when the shell is positioned on the segment of teeth (see fig. 12B, par. 214, resilient indent which is oversized with respect to the interproximal space, therefore it is compressed to fit in the interproximal space to provide the force to move the teeth as illustrated by arrows). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shell of Webber/Heine with the indents and the rotational force as discussed above in detail as taught by Kopelman in order to provide activation forces to the interproximal tooth surfaces.
Double Patenting
Claims 16-17, 19-20, 26, and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6 and 8 of U.S. Patent No. 10,945,814. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed method of ‘814 requires the specifics of the claimed apparatus as detailed below.
Regarding claim 16, the orthodontic system comprising a removable segmentary shell for being fitted on a segment of teeth in a posterior lateral sector of an arch, the segment of teeth comprising between two and six adjacent teeth and extending form a canine or premolar to a premolar or molar (see claim 1, lines 43-49, 58-61; claim 8, ll. 45-51), a resilient traction element (see claim 1, ll. 66, 1-2; claim 8, ll. 55-59), wherein the removable segmentary shell comprises a labial retention feature configured to be coupled with the resilient traction element (see claim 1, ll. 1-4, the retention feature; claim 8, ll. 55-59, attachment bonded to the tooth), and wherein the removable segmentary shell does not have a connector to connect to another segmentary shell (see claim 1, line. 62-63) and wherein the orthodontic system is configured to apply forces in a distal direction to the segment of teeth, without transferring the force to other teeth outside the segment in the arch (see claim 1, ll. 12-15, such that the canine and premolar are within the shell; claim 8, ll. 1-4, 10-12).
Regarding claim 17, wherein the resilient traction element is an elastic band (see claim 6).
Regarding claim 19, further comparing an anchor for receiving the resilient traction element (see claim 1, line1-2, anchors bonded to the teeth)
Regarding claim 20, wherein the anchor is a bracket configured for mounting on a tooth (see claim 3).
Regarding claim 26, further comprising a fixating complete shell covering a complete dental arch of either the maxilla or mandible (see claim 5).
Regarding claim 30, wherein the segment extends form a canine to a molar (see claim 1, ll. 58-61).
Regarding claim 31, the orthodontic system comprising a removable segmentary shell for being fitted on a segment of teeth in a posterior lateral sector of an arch, the segment of teeth comprising between two and six adjacent teeth and extending form a canine or premolar to a premolar or molar (see claim 1, lines 43-49, 58-61), a resilient traction element (see claim 1, ll. 66, 1-2), a labial retention feature configured to be attached to a tooth of the segment of teeth, and configured for receiving the resilient traction element (see claim 1, ll. 3-4) wherein the removable segmentary shell comprise an opening for fitting around the labial retention feature (see claim 2) and does not have a connector for connecting to another segmentary shell (claim 1, ll. 62-63), the labial retention feature configured for receiving the resilient traction element, (see claim 1, ll. 1-4, the retention feature), and wherein the orthodontic system is configured to apply forces in a distal direction to the segment of teeth, without transferring the force to other teeth outside the segment in the arch (see claim 1, ll. 12-15, such that the canine and premolar are within the shell).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed May 19, 2022 have been fully considered but they are not persuasive. It is noted that the applicant argues that the double patenting rejection has been overcome by the filing of a terminal disclaimer, however, it is noted that a terminal disclaimer has not been filed in the application and therefore the rejection is maintained.
It is noted that the prior art of Webber teaches the connector for connecting the segments together, but it is noted that the connector is not required for carrying out the method of moving the teeth by the segmentary shells.  It is noted that Webber teaches the connector is used in one embodiment only for preventing the segments from posting a choking hazard (par. 23) and by modifying it with Heine to not have the connector, it would still function as taught by Webber and provide additional advantages as discussed above.  
The applicant argues that similar language was added in the parent which resulted in an allowance, however, it is noted that the parent is directed towards a method and not an apparatus and therefore, additional and different limitations were claimed which resulted in the allowance. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/15/2022